AMENDMENT NO. 1
TO OPTION AGREEMENT

THIS AMENDMENT

is dated for reference as of December 28, 2007



BETWEEN:

MAGNUS MINERALS OY

, a Finnish corporation having an address
for notice and delivery at PL 3, 33211 Tampere, Finland



(the "Optionor")

AND:

FINMETAL MINING OY

, a Finish corporation that is a wholly-owned
subsidiary of FINMETAL MINING LTD., a corporation having an
address for notice and delivery at Suite 500, 666 Burrard Street,
Vancouver, British Columbia, Canada V6C 2X8



(the "Optionee")

WHEREAS:

(A)                   The Optionor and the Optionee entered into a certain
option agreement (the "Option Agreement"), dated October 6, 2006, pursuant to
which the Optionee acquired an option (the "Option") to acquire a 100% interest
in and to four (4) different mineral properties (namely, Petrovaara,
Poskijärvi-Kokka, Rautavaara and Tainiovaara, collectively referred to herein as
the "Properties") held by the Optionor, as more fully described in the Option
Agreement;

(B)                   Pursuant to the terms of the Option Agreement, the
Optionee has the Option to acquire a 100% interest in and to the Properties (i)
by paying option payments of 1,000,000 euros in cash for each property (that is,
4,000,000 euros with respect to all four (4) Properties) over a period of four
(4) years, to be paid annually at the beginning of each year with respect to
each Property as follows: 100,000 euros in the first year, 100,000 euros in the
second year, 300,000 euros in the third year, and 500,000 euros in the fourth
year, and (ii) by making a work commitment of 1,000,000 euros on each Property
(for a total work commitment of 4,000,000 euros), of which 25% must be conducted
each year over a period of four (4) years;

(C)                   FinMetal Mining Ltd. acquired the Optionee as its
wholly-owned subsidiary as of November 27, 2006; and

(D)                   The Optionor and the Optionee wish to amend the Option
Agreement accordance with the provision set forth in this Amendment No. 1
thereto (this "Amendment").

NOW THEREFORE THIS AMENDMENT WITNESSES

that in consideration of the agreements hereinafter set forth the parties agree
that:





--------------------------------------------------------------------------------



- 2 -

The parties hereby agree that the due date of the second option payment of
100,000 euros with respect to the Rautavaara Property shall be extended to April
30, 2008 in consideration of a 10,000 euro extension payment to be paid by the
Optionee to the Optionor within five (5) days of signing this Amendment and by
the Optionee keeping the claims in good standing by paying the applicable
government and landowner payments according to Finnish law.



The parties agree that after the abovementioned extension payment has been paid
and the second year option payment has been paid, the due date of the first year
work commitment of 250,000 euros with respect to the Rautavaara Property shall
be extended such that such work commitment shall not be due until August 31,
2008.



The parties agree that the due date of the first year work commitment of 250,000
euros with respect to the Tainiovarra Property is hereby extended such that such
work commitment shall not be due until May 31, 2008.



Except as amended hereby, all other terms and conditions of the Option Agreement
shall remain in full force and effect.

This Amendment may be executed in counterpart and by facsimile.

In addition, the parties acknowledge that the Optionee has decided not to
exercise the second year option with respect to each of the Petrovaara and
Poskijärvi-Kokka Properties and that full interest in and to such properties
(including claims in good standing for at least one (1) year, and all data and
information both old and new gathered by the Optionee) shall be transferred to
the Optionor within one (1) month at the Optionee's expense, and thereafter the
Optionee shall have foregone any claim on the Petrovaara and Poskijärvi-Kokka
Properties.

IN WITNESS WHEREOF

this Amendment has been executed on behalf of the Optionor and the Optionee by
their duly authorized officers on the date set out on page one of this
Amendment.



The Optionee:

FINMETAL MINING OY

by:  FINMETAL MINING LTD.


Per:      "Dan Hunter"                                  
            Dan Hunter
            Director and Chief Executive Officer

The Optionor:

MAGNUS MINERALS OY


Per:      "Carl Löfberg"                                
            Carl Löfberg
            Managing Director